UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 24, 2007 Date of Report (Date of earliest event reported) TRUSTMARK CORPORATION (Exact name of registrant as specified in its charter) Mississippi 0-3683 64-0471500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi 39201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (601) 208-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Trustmark Corporation announced today that its Board of Directors increased its regular quarterly dividend 4.55% to $0.23 per share from $0.22 per share. The Board declared the dividend payable on December 15, 2007 to shareholders of record as of December 1, 2007. This action raises the indicated annual dividend rate to $0.92 per share from $0.88 per share. Richard G. Hickson, Chairman and CEO, stated, “This marks the 25th consecutive increase in Trustmark Corporation’s annual dividend and reflects the continuing financial strength of Trustmark. We appreciate the confidence our shareholders have placed in Trustmark and are committed to enhancing long-term shareholder value.” Trustmark is a financial services company providing banking and financial solutions through over 150 offices and 2,600 associates in Florida, Mississippi, Tennessee and Texas. For additional information, visit our website at www.trustmark.com. Trustmark Contacts: Investors: Louis E. Greer Joseph Rein Treasurer and Principal Financial Officer First Vice President 601-208-2310 601-208-6898 Media: Melanie A. Morgan First Vice President 601-208-2979 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTMARK CORPORATION BY: /s/ Louis E. Greer Louis E. Greer Treasurer and Principal Financial Officer DATE: October 24, 2007
